940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner-Appellee,v.John Henry REEVES, Respondent-Appellant.
No. 91-6019.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1991.Decided Aug. 7, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-636-HC)
William E. Martin, Federal Public Defender, Jeffrey L. Starkweather, Assistant Federal Public Defender, Raleigh, N.C., for appellant.
Margaret Person Currin, United States Attorney, Linda Kaye Teal, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
John Henry Reeves, a federal prisoner confined at the Federal Correctional Institution at Butner, appeals the district court's finding that he suffers from a mental disease or defect for the treatment of which he is in need of custody for care or treatment in a suitable facility.  A staff physician at FCI-Butner reviewed Reeves's condition and determined that he suffered from a mental disease or defect as a result of which he was in need of mental health care.  Reeves refused the care and exercised his right to a hearing in the district court pursuant to 18 U.S.C. Sec. 4245(a).


2
At the hearing, the district court found that the government showed by a preponderance of the evidence that Reeves was suffering from a mental disease or defect for the treatment of which he is in need of custody for care or treatment in a suitable facility.  The findings of fact of a district court are reviewed under the "clearly erroneous" standard.  Fed.R.Civ.P. 52(a).


3
The district court's conclusion was not clearly erroneous.  The district court based its conclusion on the testimony and reports of two physicians and the testimony of Reeves himself.  The evidence submitted at the hearing supported the court's view of Reeves's state of mind.  Both physicians reported that Reeves suffered from a mental disease or defect.  Reeves's testimony was also consistent with that view.


4
Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.